Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 1 of 16   PageID #: 546



                          UNITED STATES DISTRICT COURT

                               DISTRICT OF HAWAII

   LEIHINAHINA SULLIVAN,                   CIV. NO. 20-00269 LEK-KJM

                       Plaintiff,

          vs.

   FEDERAL BUREAU OF PRISONS,
   UNITED STATES ATTORNEY DISTRICT
   OF HAWAII,

                       Defendants.


              ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
               AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                  Before the Court are: pro se Plaintiff Leihinahina

  Sullivan’s (“Plaintiff”) Motion for Summary Judgment as There Is

  No Dispute of Material Facts Viewed in Light Most Favorable to

  Non-Moving Party, Defendants (“Plaintiff’s Motion”), filed on

  May 26, 2021; and Defendants Federal Bureau of Prisons (“BOP”)

  and United States Attorney District of Hawaii’s (“U.S.

  Attorney’s Office” and collectively “Defendants”) Counter-Motion

  for Summary Judgment (“Defendants’ Motion”), filed on June 10,

  2021.       [Dkt. nos. 45, 47.1]   On June 21, 2021, Plaintiff filed

  her opposition to the Defendants’ Motion (“Plaintiff’s Reply”).

  [Dkt. no. 50.]       The Court finds these matters suitable for

  disposition without a hearing pursuant to Rule LR7.1(c) of the



         Docket number 47 was both Defendants’ opposition to
          1

  Plaintiff’s Motion and Defendants’ Motion.
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 2 of 16   PageID #: 547



  Local Rules of Practice for the United States District Court for

  the District of Hawaii (“Local Rules”).         For the reasons set

  forth below, summary judgment is granted in favor of Defendants

  and against Plaintiff.

                                  BACKGROUND

              On December 26, 2019, Plaintiff was charged in a

  sixty-count indictment with: wire and mail fraud, in violation

  of 18 U.S.C. §§ 1343 and 1341; false claims, in violation of 18

  U.S.C. § 287; aggravated identity theft, in violation of 18

  U.S.C. § 1028A(a)(1); money laundering, in violation of 18

  U.S.C. § 1956; obstructing an official proceeding, in violation

  of 18 U.S.C. § 1512(c)(2); and Hobbs Act Extortion, in violation

  of 18 U.S.C. § 1951.      [United States v. Sullivan, CR 17-00104

  JMS-KJM (“CR 17-104”), Fourth Superseding Indictment, filed

  12/26/19 (dkt. no. 495).]       On May 21, 2020, Plaintiff filed a

  motion seeking release from Honolulu Federal Detention Center

  (“FDC”) to home confinement (“5/21/20 Motion”).          [CR 17-104,

  5/21/20 Motion (dkt. no. 895).]        The 5/21/20 Motion was based,

  in part, on Plaintiff’s claim that her medical conditions, such

  as asthma, anxiety, and depression, were worsening.           [Id. at 2.]

  On June 17, 2020, the 5/21/20 Motion was granted.           [CR 17-104,

  Minutes, filed 6/17/20 (dkt. no. 934).]         On July 20, 2021,

  Plaintiff pled guilty to three of the counts in the Fourth

  Superseding Indictment, and one count of the information in

                                       2
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 3 of 16   PageID #: 548



  United States v. Sullivan, CR 21-00096 JMS.          [CR 17-104,

  Minutes, filed 7/20/21 (dkt. no. 1202), at 2.]          On July 29,

  2021, Plaintiff filed a motion for leave to withdraw her guilty

  plea, which is currently pending.        See CR 17-104, Motion for

  Leave to Withdraw My Plea as a Violation of My United States

  Constitutional Rights Amendments One, Fourth, Fifth, Sixth,

  Fourteenth; Breach of Contract; Prosecutorial Misconduct;

  Federal Rules of Criminal Procedure Rule 11, filed 7/29/21 (dkt.

  no. 1210).

               The operative pleading in the instant case is the

  Second Amended Complaint, filed on December 7, 2020.           [Dkt.

  no. 25.]    The parties are familiar with the underlying

  allegations, and they will only be repeated here as necessary.

  See Order Denying Defendants’ Motion to Dismiss the Second

  Amended Complaint, Filed 12/21/20 [Dkt. No. 28], filed 4/19/21

  (dkt. no. 38) (“4/19/21 Order”).         In sum, Plaintiff alleges the

  Defendants violated the Privacy Act, as codified at 5 U.S.C.

  § 552a, when the BOP shared, transmitted, or disclosed the

  information contained within 177 pages of her BOP healthcare

  records with the U.S. Attorney’s Office without authorization or

  Plaintiff’s consent, which deprived her of her right to a fair

  trial in CR 17-104.      [Second Amended Complaint at ¶¶ 9, 16.]

  She alleges the following claims: 1) violation of § 552a(b) and

  (g)(1)(D), based on the BOP’s disclosure of her medical and

                                       3
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 4 of 16   PageID #: 549



  psychiatric records to the U.S. Attorney’s Office (“Count I”);

  [id. at ¶¶ 96-102;] and 2) violation of Plaintiff’s Fourth and

  Fourteenth Amendment rights for the same conduct (“Count II”),

  [id. at ¶¶ 103-07].      She requests: actual damages, pursuant to

  § 552a(g)(4)(A); reasonable attorneys’ fees and costs; monetary

  damages for Count II; and any other appropriate relief.            [Id. at

  pgs. 42-43.]

              In Plaintiff’s Motion, she argues Defendants violated

  her rights under the Privacy Act, the Fourth Amendment, and the

  Fourteenth Amendment because the disclosure did not fall under

  any exception to the Privacy Act’s prohibition on disclosure of

  confidential medical and psychiatric information.           [Pltf.’s

  Motion at 2-3.]     Plaintiff also seeks an injunction for

  Defendants to cease sharing her medical and psychiatric

  information without first obtaining a subpoena, court order, or

  informed consent.     [Id. at 4.]

              Defendants argue the BOP is entitled to summary

  judgment because the BOP was authorized to share Plaintiff’s

  medical information under the need to know exception and the

  routine use exception to the Privacy Act.         [Defs.’ Motion at 8-

  11.]   They also argue the U.S. Attorney’s Office is entitled to

  summary judgment because neither the U.S. Attorney’s Office’s

  use nor receipt of Plaintiff’s medical information violates the

  Privacy Act.    [Id. at 11-14.]     They also argue Defendants are

                                       4
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 5 of 16   PageID #: 550



  both entitled to summary judgment because Plaintiff cannot

  establish damages or a willful violation of the Privacy Act,

  [id. at 14-16,] and Plaintiff’s claims are barred by sovereign

  immunity, [id. at 16.]      Finally, they ask that Plaintiff’s

  request for injunctive relief be denied.         [Id. at 17-18.]

                                  DISCUSSION

              Plaintiff is proceeding pro se, and therefore her

  filings are liberally construed.         See Erickson v. Pardus, 551

  U.S. 89, 94 (2007) (per curiam) (citation omitted).

  I.    Privacy Act Claims

              Section 552a(b) provides in relevant part:

              No agency shall disclose any record which is
              contained in a system of records by any means of
              communication to any person, or to another
              agency, except pursuant to a written request by,
              or with the prior written consent of, the
              individual to whom the record pertains, unless
              disclosure of the record would be—

                    (1) to those officers and employees of the
                    agency which maintains the record who have a
                    need for the record in the performance of
                    their duties;

                    . . . .

                    (3) for a routine use as defined in
                    subsection (a)(7) of this section and
                    described under subsection (e)(4)(D) of this
                    section[.2]


        2Section 552a(e)(4) requires each agency that maintains
  records to publish in the Federal Register, inter alia,
  “(D) each routine use of the records contained in the system,
  including the categories of users and the purpose of such use.”
                                       5
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 6 of 16   PageID #: 551



              “A successful claim under the Privacy Act requires a

  showing 1) the agency disclosed information contained within a

  system of records; 2) the disclosure was improper; 3) the

  disclosure was intentional or willful, and 4) the plaintiff was

  adversely affected by the disclosure.”         Tungjunyatham v.

  Johanns, 500 F. App’x 686, 689 (9th Cir. 2012) (citing Swenson

  v. U.S. Postal Service, 890 F.2d 1075, 1077 (9th Cir. 1989)).

  With respect to recourse, the Privacy Act provides that:

              Whenever any agency

                    . . . .

                    (D) fails to comply with any other
                    provision of this section, or any rule
                    promulgated thereunder, in such a way as to
                    have an adverse effect on an individual,

              the individual may bring a civil action against
              the agency, and the district courts of the United
              States shall have jurisdiction in the matters
              under the provisions of this subsection.

  Section 552a(g)(1).      Further,

              [i]n any suit brought under the provisions of
              subsection (g)(1)(C) or (D) of this section in
              which the court determines that the agency acted
              in a manner which was intentional or willful, the
              United States shall be liable to the individual
              in an amount equal to the sum of—

                    (A) actual damages sustained by the
                    individual as a result of the refusal or
                    failure, but in no case shall a person
                    entitled to recovery receive less than the
                    sum of $1,000; and




                                       6
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 7 of 16   PageID #: 552



                    (B) the costs of the action together with
                    reasonable attorney fees as determined by
                    the court.

  Section 552a(g)(4).

              There is no dispute that the BOP transmitted

  Plaintiff’s medical records to the U.S. Attorney’s Office.             See

  Defs.’ Concise Statement of Material Facts in Supp. of Defs.’

  Opp. to Pltf.’s Motion for Summary Judgment and Injunction [ECF

  No. 45] and Defs.’ Counter-Motion for Summary Judgment (“Defs.’

  CSOF”), filed 6/10/21 (dkt. no. 48), Decl. of Rebecca Perlmutter

  (“Perlmutter Decl.”) at ¶¶ 6-7.        Because there are no genuine

  issues of material fact, summary judgment should be entered

  against “a party who fails to make a showing sufficient to

  establish the existence of an element essential to that party’s

  case, and on which that party will bear the burden of proof at

  trial.”    See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

              As a threshold issue, Plaintiff waived whatever

  privacy interest she had in the relevant medical records to the

  extent she claimed her asthma, depression and anxiety warranted

  her release from detention to home confinement.          See CR 17-104,

  5/21/20 Motion at 5 (arguing Plaintiff’s declining health and

  need to prepare for trial, as well as some untimely discovery,

  justified her transfer to home confinement); Seaton v. Mayberg,

  610 F.3d 530, 534-35 (9th Cir. 2010) (holding that “prisoners do

  not have a constitutionally protected expectation of privacy in

                                       7
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 8 of 16   PageID #: 553



  prison treatment records when the [government] has a legitimate

  penological interest in access to them,” at least in part

  because “[p]risons need access to prisoners’ medical records to

  protect prison staff and other prisoners from communicable

  diseases and violence, and to manage rehabilitative efforts”).

  The BOP and the U.S. Attorney’s Office need for her medical

  records falls under the need to manage rehabilitative efforts,

  in the sense they were required to respond to Plaintiff’s claim

  that her declining health, among other factors, required her

  release to home confinement.       Accord Thomas v. Carrasco,

  No. 1:04-cv-05793-MJS (PC), 2010 WL 4024930, at *4 (E.D. Cal.

  Oct. 13, 2010) (“to the extent an individual has a right to

  privacy in his medical records, such right is waived by the

  filing of a lawsuit that puts the individual’s medical condition

  at issue”), aff’d, 474 F. App’x 692 (9th Cir. 2012).           In light

  of Plaintiff’s waiver, the Court turns to the first statutory

  exception to the Privacy Act.

        A.    The Need-to-Know Exception

              Plaintiff argues the need-to-know exception to the

  Privacy Act’s general prohibition on disclosure, as contained in

  § 552a(b)(1), does not apply because the Assistant United States

  Attorney who requested and received Plaintiff’s medical records

  from the BOP was not a BOP employee, and therefore the

  disclosure was not “intra-agency.”        [Pltf.’s Motion at 2.]

                                       8
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 9 of 16   PageID #: 554



  However, the Privacy Act at § 552a(a)(1), defines the term

  “agency” by reference to 5 U.S.C. § 552(e), and § 552(f)(1)

  provides that, for purposes of § 552, “agency” . . . includes

  any executive department, military department, Government

  corporation, Government controlled corporation, or other

  establishment in the executive branch of the Government

  (including the Executive Office of the President), or any

  independent regulatory agency.”        (Emphasis added.)

              Both the BOP and U.S. Attorney’s Office are components

  of the Department of Justice, which is led by the United States

  Attorney General.     See generally The United States Department of

  Justice, Organizational Chart, www.justice.gov/agencies/chart

  (last visited Aug. 7, 2021).       Therefore, the agency in question

  is the Department of Justice, and the transmission of records

  from the BOP to the U.S. Attorney’s Office was intra-agency.

  Accord Williams v. Reilly, 743 F. Supp. 168, 175 (S.D.N.Y. 1990)

  (stating, in the Privacy Act analysis, that the Defense

  Logistics Agency and the Navel Investigation Service (which are

  within the Department of the Navy) “are considered components of

  one agency, the Department of Defense”).         Interpreting “agency”

  as meaning the Department of Justice is in congruence with the

  statutory language of § 552(f)(1) and with common sense, in that

  the BOP and the U.S. Attorney’s Office work together under the

  leadership of the Attorney General as components of a single law

                                       9
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 10 of 16   PageID #:
                                    555


 enforcement agency, the Department of Justice, and judicially

 creating artificial division among components of the Department

 of Justice would serve no reasonable purpose.          Therefore,

 Plaintiff’s argument that the disclosure was not intra-agency is

 rejected.

             The second clause of § 552a(b)(1) limits disclosure

 “to those officers and employees of the agency which maintains

 the record who have a need for the record in the performance of

 their duties.”    (Emphasis added.)      Plaintiff does not argue that

 the Assistant United States Attorney who requested and received

 the medical records did not have a need for said records.            See

 generally Pltf.’s Motion.      However, the issue will be addressed

 briefly in the interest of completeness and the Court’s

 obligation to construe Plaintiff’s filings liberally.

             Plaintiff caused the U.S. Attorney’s Office to obtain

 the records because Plaintiff put her health at issue in the

 5/21/20 Motion by claiming her declining health as a basis for

 release to home confinement.       Therefore, the second clause of

 § 552a(b)(1) is satisfied.      To conclude otherwise would be to

 allow a criminal defendant to claim failing health a basis for

 release from detention, then to prohibit the necessary

 responsive inquiry into such claims out of respect for the

 privacy of matters that the defendant chose to expose to the

 world.

                                     10
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 11 of 16   PageID #:
                                    556


              In sum, the transmission of Plaintiff’s records falls

 under the § 552a(b)(1) exception to the Privacy Act.

       B      Routine Use Exception

              In the context of § 552a(b)(3), “routine use” is

 defined in § 552a(a)(7), which states, “the term ‘routine use’

 means, with respect to the disclosure of a record, the use of

 such record for a purpose which is compatible with the purpose

 for which it was collected.”       See § 552a(a)(7).     The statute

 requires that “each routine use of the records contained in the

 system, including the categories of users and the purpose of

 such use” be published in the Federal Register as part of

 “notice of the existence and character of the system of

 records.”    § 552a(e)(4)(D).     To satisfy the routine use

 exception,

              [f]irst, the government ha[s] to show that
              disclosure was within the scope of an agency’s
              routine use regulations as published in the
              Federal Register. Second, the government ha[s]
              to show that disclosure of the record must be for
              a purpose which is compatible with the purpose
              for which the record was collected.

 Covert v. Harrington, 876 F.2d 751, 754 (9th Cir. 1989).

              The relevant statement in the Federal Register

 provides that medical and mental health information are among

 the categories of information the BOP will disclose “[t]o

 federal, state, local, foreign and international law enforcement

 agencies and officials for law enforcement purposes such as

                                      11
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 12 of 16    PageID #:
                                    557


 investigations, possible criminal prosecutions, civil court

 actions, or regulatory proceedings.”        Privacy Act of 1974;

 System of Records, 67 Fed. Reg. 11712-01, 11713 (2002).

 Therefore, the transmission of Plaintiff’s records from BOP to

 the U.S. Attorney’s Office was within the scope of the BOP’s

 routine use as a disclosure to law enforcement for investigation

 or prosecution purposes, as published in the Federal Register,

 satisfying the first prong of the routine use analysis.              Second,

 disclosure for the purpose of investigating and litigating

 Plaintiff’s claim that her deteriorating medical conditions

 warranted her release to home confinement is compatible with the

 purpose of collecting medical records, where, as here, Plaintiff

 chose to litigate issues related to her health.

            Plaintiff’s Second Amended Complaint also contains

 allegations that the U.S. Attorney’s Office disclosed

 Plaintiff’s medical records when the Assistant United States

 Attorney discussed the records in a filing, and when the records

 were filed with the district court under seal.          [Second Amended

 Complaint at ¶¶ 45-47 (citing CR 17-104, Government’s Response

 to Defendant’s Motion Re: Home Confinement, ECF No. 895, filed

 5/28/20 (dkt. no. 909) (“5/28/20 Filing”)).]         The substance

 5/28/20 Filing is limited to responses regarding the medical

 conditions contained in Plaintiff’s 5/21/20 Motion.          See CR 17-

 104, 5/28/20 Filing.     Therefore, Plaintiff waived her privacy

                                     12
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 13 of 16   PageID #:
                                    558


 interest to the extent her medical conditions are discussed in

 her 5/21/20 Motion, and, for the same reasons as stated above,

 the disclosure fell under the routine use exception of the

 Privacy Act.

              Thus, the disclosure exceptions to the Privacy Act,

 codified at § 552a(b)(1) and (b)(3), are satisfied and

 Defendants are entitled to judgment as a matter of law with

 respect to Count I.     See Fed. R. Civ. P. 56(a) (“The court shall

 grant summary judgment if the movant shows that there is no

 genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.”).

 II.   Constitutional Rights

              Plaintiff alleges violations of the Fourth and

 Fourteenth Amendments in Count II of her Second Amended

 Complaint.

       A.     Fourth Amendment

              As another district court has summarized,

              it is unclear whether the Fourth Amendment
              protects informational privacy in medical
              records. Rather, controlling authority has
              discussed a constitutional right to informational
              privacy in medical records only under other
              constitutional provisions, such as the Fourteenth
              Amendment. See Whalen v. Roe, 429 U.S. 589, 604
              n.32 (1977) (declining to address privacy
              interest in medical records under the Fourth
              Amendment); Tucson Woman’s Clinic v. Eden, 379
              F.3d 531, 551 (9th Cir. 2004) (citing Fourteenth
              Amendment cases when discussing informational
              privacy right); Yin v. California, 95 F.3d 864,

                                     13
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 14 of 16   PageID #:
                                    559


              870 (9th Cir. 1996) (noting privacy right in
              medical records exists under the Fifth or
              Fourteenth Amendments). Neither the Ninth
              Circuit nor the U.S. Supreme Court has stated
              that a Fourth Amendment right to privacy in
              medical records exists. . . .

 Eckles v. Kingston, CASE NO. 3:17-CV-05492-RBL-DWC, 2019 WL

 462780, at *3 (W.D. Wash. Jan. 4, 2019), report and

 recommendation adopted, 2019 WL 461371 (Feb. 6, 2019).

 Regardless, Plaintiff had no privacy interest in the relevant

 medical records because she put her medical history at issue in

 the 5/21/20 Motion, and because the government had a legitimate

 penological interest in access to her records.          See, e.g., Equal

 Emp. Opportunity Comm’n v. Cheesecake Factory, Inc., CASE NO.

 C16-1942JLR, 2017 WL 3887460, at *7 (W.D. Wash. Sept. 6, 2017)

 (collecting cases); Cassells v. McNeal, No. 2:15-cv-0313 KJM AC

 P, 2016 WL 70329, at *3 (E.D. Cal. Jan. 6, 2016) (collecting

 cases).

       B.     Fourteenth Amendment

              To establish a Fourteenth Amendment substantive due

 process claim, “a plaintiff must, as a threshold matter, show a

 government deprivation of life, liberty, or property.”           Nunez v.

 City of Los Angeles, 147 F.3d 867, 871 (9th Cir. 1998) (citation

 omitted).    “The Due Process Clause takes effect only if there is

 a deprivation of a protected interest.”         Id. at 874 (emphasis in

 original).    However,


                                     14
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 15 of 16   PageID #:
                                    560


            “[i]f non-prisoners are deemed to waive their
            right to privacy in medical records and/or in the
            doctor-patient relationship upon the filing of
            civil suits due to the necessities attendant upon
            such suits, certainly prisoners can be deemed to
            similarly waive their necessarily more limited
            right to privacy upon the filing of grievances
            due to the necessities attendant upon such
            grievances.” Caldwell v. Beard, No. 2:07–cv–727,
            2008 WL 2887810, *7 (W.D. Pa. July 23,
            2008). . . .

 Thomas, 2010 WL 4024930, at *4.       For the same reasons as stated

 with respect to Plaintiff’s Fourth Amendment claim, Plaintiff

 waived any constitutional privacy rights that may exist in

 medical files maintained by the BOP by filing her 5/21/20 Motion

 and raising her medical condition as an issue.

            Because there are no genuine issues of material fact,

 and Defendants are entitled to judgment as a matter of law as to

 Count II, Defendants’ Motion is granted as to Count II.

 III. Injunctive Relief

            To the extent that Plaintiff’s Motion requests

 injunctive relief, in addition to the relief identified in her

 Second Amended Complaint, the request is liberally construed as

 a motion for a preliminary injunction.        See Pltf.’s Motion at 4.

 The motion for a preliminary injunction is denied on the basis

 that summary judgment is granted in favor of Defendants as to

 all of Plaintiff’s claims in this case and thus Plaintiff cannot

 demonstrate likelihood of success.



                                     15
Case 1:20-cv-00269-LEK-KJM Document 56 Filed 08/10/21 Page 16 of 16   PageID #:
                                    561


                                 CONCLUSION

            For the foregoing reasons, Plaintiff’s Motion for

 Summary Judgment as There Is No Dispute of Material Facts Viewed

 in Light Most Favorable to Non-Moving Party, Defendants, filed

 May 26, 2021, is DENIED, and Defendants’ Counter-Motion for

 Summary Judgment, filed June 10, 2021, is GRANTED.          The Clerk’s

 Office is DIRECTED to enter judgment in favor of the BOP and the

 U.S. Attorney’s Office on August 24, 2021.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, August 10, 2021.




 LEIHINAHINA SULLIVAN VS. FEDERAL BUREAU OF PRISONS, ET AL; CV
 20-00269 LEK-KJM; ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



                                     16
